Electronically Filed
                                                           Supreme Court
                                                           SCWC-13-0000165
                                                           03-SEP-2014
                                                           08:13 AM



                             SCWC-13-0000165


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                     IN THE INTEREST OF PP, a minor

                      Date of Birth: May 29, 1996 



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-13-0000165; FC-J NO. 0093930)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)

            Petitioner/Plaintiff-Appellee State of Hawaii’s

Application for Writ of Certiorari filed on July 23, 2014, is hereby

rejected.

            DATED:   Honolulu, Hawai'i, September 3, 2014.

Sonja P. McCullen                /s/ Mark E. Recktenwald

for petitioner

                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson